Citation Nr: 1701885	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pericarditis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the Board in April 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in September 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran was diagnosed with pericarditis in service.  

2.  The Veteran does not have a current diagnosis of pericarditis or any cardiac condition identified as a residual of the in-service pericarditis diagnosis.  


CONCLUSION OF LAW

The criteria for service connection for pericarditis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for pericarditis.  Specifically, the Veteran claims that his in-service diagnosis of pericarditis has continued since service or is the cause of his currently diagnosed coronary artery disability.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

A review of the Veteran's service medical records notes that he had been previously diagnosed with pericarditis in May 1991 after the Veteran returned from a six month tour in Iraq.  He presented to a German emergency room with shortness of breath, chest pain, dizziness, left arm numbness, and sudden fainting.  He was diagnosed with pericarditis, placed on blood thinners and released back to active duty after a week of observation.  The Veteran's Report of Medical History, dated August 1991, notes the Veteran's complaints of shortness of breath, pain or pressure in the chest, and heart trouble. 

Shortly after service discharge, in September 1991, it was suspected that the Veteran experienced acute pericarditis after having influenza-like infection with coughing and nasal congestion during the previous three days.  At the time of discharge the Veteran was symptom free.  In March 2002, the Veteran presented with similar symptoms of shortness of breath, chest pains, and a bad taste in his mouth; however, he did not go to the emergency room but instead took a heart burn pill and the symptoms resolved in a few hours.  In August 2012, the Veteran had another reoccurrence and presented to the emergency with similar symptoms.  At this time all test came back normal.  He was discharged and took about a week to recover at home.  Lastly, the Veteran's medical records note occasional chest pain that he does not treat and is without a clear diagnosis. 

In November 2015, the Veteran underwent a VA heart examination to determine if he had a current heart disability and if that disability was related to his active military service.  The examiner reviewed the Veteran's medical file, diagnostic testing, and provided an in-person examination.  At first instance, the examiner notes that the Veteran was previously diagnosed with coronary artery disease in 2012.  

At this examination the Veteran was diagnosed with ischemic heart disease, hyperlipidemia; however, this condition did not require the use of continuous medication.  The Veteran did not have a history of myocardial infarction, congestive heart failure, arrhythmia, or heart valve conditions.  It was noted that he had a past history of an infectious cardiac condition, pericarditis; however, he was neither currently undergoing treatment for an active infection nor for a syphilitic aortic aneurysm.  No pericardial adhesions were noted nor had the Veteran had any non-surgical or surgical procedures for the treatment of a heart condition.  

Upon further examination the Veteran's heart was normal, with no pertinent physical findings, complications, conditions, signs, symptoms or scars.  Diagnostic testing did not reveal any evidence of cardiac hypertrophy, cardiac dilatation, or cardiac catherization.  The results of the diagnostic testing performed revealed normal left ventricular function with minimal irregularities and no obstructive disease. 

At the end of the examination it was determined that the Veteran did not currently have pericarditis.   
A review of the Veteran's post-service treatment record notes that the Veteran recently had a VA heart examination in February 2016.  A complete two-dimensional transthoracic echocardiogram was performed and the left ventricular was grossly normal size and all other testing was within normal limits.  Left atrium was borderline dilated.  His right ventricle was a grossly normal size, with his right atrium being normal size.  His aortic valve and mitral valve were normal in structure and function.  Lastly, his arteries were normal size. 

After reviewing the record, the Board finds that entitlement to service connection for pericarditis not warranted.  The first element of service connection is the presence of a current disability and in this case the Veteran is not currently diagnosed with pericarditis.  While the Board acknowledges the Veteran's statements and a buddy statement provided that the Veteran did at one point have pericarditis and was treated for this illness in service, the Veteran was diagnosed with acute pericarditis, meaning that it was temporary and resolved prior to him returning to duty.  As such, without evidence of a current diagnosis of pericarditis, entitlement to service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223(1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  While the Veteran has had similar symptoms of pain in chest and shortness of breath, pericarditis has never been diagnosed as a chronic illness and as such does not carry a diagnosis of pericarditis by his primary physicians at the VA.  Further, some treatment records have acknowledged that that Veteran does have occasional chest pains, it has been stated that these pains are of an unknown etiology.  

In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141   (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current diagnosis of pericarditis at any time during or immediately preceding the claim or appeal period, the holdings of McClain and Romanowsky are of no advantage to this Veteran.  

However, even though the Veteran does not have a current diagnosis of pericarditis, he has been diagnosed with a current heart disability.  He is diagnosed as having coronary artery disease and as such, the VA examiner was asked to provide an opinion on whether the Veteran's currently diagnosed coronary artery disease is related to or caused by his acute pericarditis in service.  The examiner opined that the Veteran's coronary artery disease was less likely than not related to his pericarditis because coronary artery disease is a disease of the blood vessels and reflects the patency of the circulatory system.  Pericarditis is an inflammation of the heart muscle and is not a contributing fact in circulatory blockage.  Thus, coronary artery disease is not a residual of pericarditis.  

Even though the Veteran was diagnosed with acute pericarditis in service, the Board asked the examiner to opine on whether the Veteran was suffering from any residual effects of his previously diagnosed pericarditis.  The examiner opined that the Veteran's reports of chest pain, to include three major episodes since his 1991 military discharge, have not been definitive for a recurrence of pericarditis.  He is being treated for dyspepsia with unclear effectiveness and he has had cardiac testing results that do not support cardiac dysfunction.  The examiner supported this rationale by citing to a reference, provided in the examination report, on the clinical presentation on recurrent pericarditis published in January 2015.  This reference states that recurrent pericarditis is not associated with myocardial systolic dysfunction and heart failure symptoms.  

As such, without a current diagnosis of pericarditis, the Veteran is not entitled to service connection for this disability.  Further, without some evidence of a nexus between his current diagnosis of coronary artery disease and his in-service diagnosis of acute pericarditis the Veteran is not entitled to service connection for his currently diagnosed coronary heart disease.  The Board has found no legal avenue under which the Veteran could be service connected for a heart disability.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection for pericarditis or any other heart disability is not warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated August 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   

The Veteran was provided VA examination in November 2015, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a November 2015 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for pericarditis is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


